THORNTON, J.,
dissenting.
In my view there was sufficient evidence to establish that claimant’s present worsened back condition is the result of his 1975 injury. Ryan v. SAIF, 19 Or App 142, 526 P2d 1038 (1974). This conclusion was supported by sworn testimony of the claimant and corroborated by competent medical evidence, including the opinion of his treating physician.
I am persuaded that this workman has a bona fide aggravation of a prior injury. The fact that claimant continued to work for for a period of time before his worsened condition finally compelled him to seek treatment should not be a basis for rejecting this claim. Claimant should not be penalized for choosing to continue working and not seeking medical treatment sooner for the increasing pain he had been suffering for the preceding several months.
Accordingly, I would remand for a redetermination of the extent of claimant’s present disability.